EXHIBIT 10.2

EXECUTION VERSION


NINTH AMENDMENT TO LOAN AGREEMENT AND

FORBEARANCE AGREEMENT

 

This NINTH AMENDMENT TO LOAN AGREEMENT AND FORBEARANCE AGREEMENT (this
“Agreement”) is entered into on January 22, 2020, with an effective date as of
January 10, 2020, by and among SCHOOL SPECIALTY, INC., a Delaware corporation
(“Company”), CLASSROOMDIRECT.COM, LLC, a Delaware limited liability company
(“Classroom”), SPORTIME, LLC, a Delaware limited liability company (“Sportime”),
DELTA EDUCATION, LLC, a Delaware limited liability company (“Delta”), PREMIER
AGENDAS, LLC, a Delaware limited liability company (as successor in interest to
Premier Agendas, Inc., a Washington corporation, “Premier”), CHILDCRAFT
EDUCATION, LLC, a Delaware limited liability company (as successor in interest
to Childcraft Education Corp., a New York corporation, “Childcraft”),
BIRD-IN-HAND WOODWORKS, LLC, a Delaware limited liability company (as successor
in interest to Bird-In-Hand Woodworks, Inc., a New Jersey Corporation, “Bird”),
CALIFONE INTERNATIONAL, LLC, a Delaware limited liability company (as successor
in interest to Califone International, Inc., a Delaware corporation,
“Califone”), SSI GUARDIAN, LLC, a Delaware limited liability company (“SSI”, and
together with Classroom, Sportime, Delta, Premier, Childcraft, Bird and Califone
collectively, “Subsidiary Borrowers” and each, individually, a “Subsidiary
Borrower”), Frey Scientific, LLC, a Delaware limited liability company (“Frey”),
Sax Arts & Crafts, LLC (“Sax”, and together with Frey, the “Subsidiary
Guarantors”), the Lenders party hereto, and BANK OF AMERICA, N.A., as agent for
the Lenders (in such capacity, “Agent”).

R E C I T A L S:

WHEREAS, Company, Subsidiary Borrowers from time to time party thereto, Agent,
and the Lenders from time to time party thereto are parties to that certain Loan
Agreement, dated as of June 11, 2013 (as amended, restated, supplemented or
otherwise modified from time to time, including as amended by that certain
Eighth Amendment to Loan Agreement and Forbearance Agreement, the “Loan
Agreement”);

WHEREAS, the Subsidiary Guarantors and the other Guarantors have guaranteed the
Obligations owing under the Loan Agreement;

WHEREAS, as of the date hereof, Events of Default under the Loan Agreement and
the other Loan Documents have occurred and are continuing;

WHEREAS, Obligors have requested that, subject to the terms and conditions of
this Agreement, Agent and Lenders agree to amend the Loan Agreement in certain
respects and continue forbearing from exercising their rights as a result of
such Events of Default, which are continuing; and

WHEREAS, Agent and Lenders are willing to agree to amend the Loan Agreement in
certain respects and continue forbearing from exercising certain of their rights
and remedies, solely for the period and on the terms and conditions specified
herein.



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing, and the respective
agreements, warranties and covenants contained herein, the parties hereto agree
as follows:

SECTION 1.DEFINITIONS 

1.1.Interpretation.  All capitalized terms used herein (including the recitals
hereto) will have the respective meanings ascribed thereto in the Loan Agreement
(as amended hereby) unless otherwise defined herein.  The foregoing recitals,
together with all exhibits attached hereto, are incorporated by this reference
and made a part of this Agreement.  Unless otherwise provided herein, all
section and exhibit references herein are to the corresponding sections and
exhibits of this Agreement. 

1.2.Additional Definitions.  As used herein, the following terms will have the
respective meanings given to them below: 

(a)“Anticipated Defaults” means, collectively, the Events of Default identified
as Anticipated Defaults on Exhibit A hereto.   

(b)“Existing Defaults” means, collectively, the Events of Default identified as
Existing Defaults on Exhibit A hereto and the Anticipated Defaults, to the
extent that such Anticipated Defaults shall have ripened into an Event of
Default under the Loan Agreement. 

(c)“Forbearance Period” means the period commencing on the date hereof and
ending on the date which is the earliest of (i) the Outside Date; (ii) at the
election of Agent and upon written notice, the occurrence or existence of any
Event of Default, other than the Specified Defaults; (iii) the expiration or
termination of the “Forbearance Period” under and as defined in the Revolving
Loan Forbearance Agreement (defined below) or (iv) the occurrence of any
Termination Event.   

(d)“Specified Defaults” means, collectively, the Existing Defaults and the
Anticipated Defaults. 

(e)“Termination Event” means (i) the initiation of any action by Borrower, any
Guarantor, any Obligor or any Releasing Party (as defined herein) to invalidate
or limit the enforceability of any of the acknowledgments set forth in
Section 2, the release set forth in Section 7.6 or the covenant not to sue set
forth in Section 7.7 or (ii) the occurrence of an Event of Default under Section
11.1(j) of the Loan Agreement. 

SECTION 2.ACKNOWLEDGMENTS 

2.1.Acknowledgment of Obligations.  Each Obligor hereby acknowledges, confirms
and agrees that, as of the close of business on January 21, 2020, the Borrowers
are indebted to Lenders in respect of the Loans in an aggregate principal amount
of $22,513,342.14, and the Stated Amount of all Letters of Credit equaled
$1,185,000.00. Each Obligor hereby acknowledges, confirms and agrees that all
such Loans and any LC Obligations in respect of such Letters of Credit, together
with interest accrued and accruing thereon, and all fees, costs, expenses,
charges and other Obligations now or hereafter payable by any Obligor to the
Secured Parties, are unconditionally owing by Obligors to the Secured Parties,
without offset, defense or counterclaim of any kind, nature or description
whatsoever.  

-2-

--------------------------------------------------------------------------------



2.2.Acknowledgment of Security Interests.  Each Obligor hereby acknowledges,
confirms and agrees that Agent has, and will continue to have, valid,
enforceable and perfected first-priority continuing liens upon and security
interests in the Collateral heretofore granted to Agent, for the benefit of the
Secured Parties, pursuant to the Loan Agreement and the Loan Documents or
otherwise granted to or held by Agent, for the benefit of Secured Parties,
subject only to the Intercreditor Agreement and Permitted Liens that are
expressly allowed to have priority over Agent’s Liens. 

2.3.Binding Effect of Documents.  Each Obligor hereby acknowledges, confirms and
agrees that: (a) this Agreement constitutes a Loan Document, (b) each Loan
Document to which it is a party has been duly executed and delivered to Agent by
such Obligor, and each is and will remain in full force and effect as of the
date hereof except as modified pursuant hereto, (c) the agreements and
obligations of such Obligor contained in such documents and in this Agreement
constitute the legal, valid and binding Obligations of such Obligor, enforceable
against it in accordance with their respective terms, and such Obligor has no
valid defense to the enforcement of such Obligations, (d) Agent and Lenders are
and will be entitled to the rights, remedies and benefits provided for under the
Loan Agreement and the other Loan Documents and applicable law and (e) each
Obligor shall comply with all limitations, restrictions or prohibitions that
would otherwise be effective or applicable under the Loan Agreement or any of
the other Loan Documents during the continuance of any Event of Default, and
except to the extent expressly provided otherwise in this Agreement, any right
or action of any Obligor set forth in the Loan Agreement or the other Loan
Documents that is conditioned on the absence of any Event of Default may not be
exercised or taken as a result of the Existing Defaults. 

2.4.Acknowledgment of Interest and Fees.  Each Obligor hereby acknowledges,
confirms and agrees that the Forbearance Fee (as defined in the Eighth
Amendment) and any fees and other consideration payable to Agent and Lenders
pursuant to Section 7.2 of this Agreement, the Loan Agreement, the Fee Letters
and the other Loan Documents are fair and reasonable under the circumstances and
have been agreed to by Borrower in exchange for reasonably equivalent value in
the form of the amendments and continued forbearance agreed to by Agent and
Lenders pursuant to the terms of this Agreement. 

SECTION 3.FORBEARANCE IN RESPECT OF SPECIFIED DEFAULTS 

3.1.Acknowledgment of Default.  Each Obligor hereby acknowledges and agrees that
the Existing Defaults have occurred and are continuing, each of which
constitutes an Event of Default and entitles Agent and Lenders to exercise their
rights and remedies under the Loan Agreement and the other Loan Documents,
applicable law or otherwise.  Each Obligor represents and warrants that as of
the date hereof, no Events of Default exist other than the Existing Defaults.
 Each Obligor hereby acknowledges and agrees that Agent and Lenders have the
exercisable right (x) to terminate the Commitments, (y) to refuse to fund any
requested Loan, issue any Letter of Credit, or otherwise extend credit to the
Borrowers under the Loan Agreement and (z) to declare the Obligations to be
immediately due and payable under the terms of the Loan Agreement and the other
Loan Documents.  Each Obligor hereby acknowledges and agrees that the Specified
Defaults shall be deemed to exist at all times during the period commencing on
the date that such Specified Default first occurred (or occurs) to the date on
which such Specified Default is expressly waived in writing pursuant to the Loan
Agreement; and a Specified Default shall “continue” or be “continuing” until  

-3-

--------------------------------------------------------------------------------



such Specified Default has been expressly waived in writing by the requisite
Lenders under and in accordance with the terms of the Loan Agreement.

3.2.Forbearance. 

(a)In reliance upon the representations, warranties and covenants of Obligors
contained in this Agreement, and subject to the terms and conditions of this
Agreement and any documents or instruments executed in connection herewith,
Agent and Lenders agree to forbear during the Forbearance Period from exercising
their rights and remedies described in Section 11.2 of the Loan Agreement or
Section 13 of the Guarantee and Collateral Agreement in respect of the Specified
Defaults; provided, however, notwithstanding the foregoing, any limitations,
restrictions or prohibitions on the rights of Agent or Lenders set forth in any
other section of the Loan Agreement that are conditioned on the absence of an
Event of Default will continue to not be applicable to Agent and the Lenders as
a result of the Specified Defaults. 

(b)Upon the expiration or termination of the Forbearance Period, the agreement
of Agent and Lenders to forbear will automatically and without further action
terminate and be of no force and effect, it being expressly agreed that the
effect of such termination will be to permit Agent and Lenders to exercise
immediately all rights and remedies under the Loan Agreement and the other Loan
Documents and applicable law, including, but not limited to, (x) terminating the
Commitments, (y) refusing to fund any requested Loan, issue any Letter of
Credit, or otherwise extend credit to the Borrowers under the Loan Agreement and
(z) accelerating all of the Obligations under the Loan Agreement and the other
Loan Documents, in all events, without any further notice to any Obligor,
passage of time or forbearance of any kind. 

3.3.No Waivers; Reservation of Rights. 

(a)Agent and Lenders have not waived, are not by this Agreement waiving, and
have no intention of waiving, any Events of Default which may be continuing on
the date hereof or any Events of Default which may occur after the date hereof
(whether the same or similar to the Specified Defaults or otherwise), and Agent
and Lenders have not agreed to forbear with respect to any of their rights or
remedies concerning any Events of Default (other than, during the Forbearance
Period, the Specified Defaults to the extent expressly set forth herein)
occurring at any time. 

(b)Subject to Section 3.2 above (solely with respect to the Specified Defaults),
Agent and Lenders reserve the right, in their discretion, to exercise any or all
of their rights and remedies under the Loan Agreement and the other Loan
Documents as a result of any other Events of Default occurring at any time.
 Agent and Lenders have not waived any of such rights or remedies, and nothing
in this Agreement, and no delay on their part in exercising any such rights or
remedies, may or will be construed as a waiver of any such rights or remedies. 

3.4.Additional Events of Default.  The parties hereto acknowledge, confirm and
agree that any misrepresentation by any Obligor, or any failure of any Obligor
to comply with the covenants, conditions and agreements contained in this
Agreement, the Loan Agreement or any other Loan Document or in any other
agreement, document or instrument at any time executed or delivered by any
Obligor with, to or in favor of Agent or any Lenders will constitute an
immediate Event of Default under this Agreement, the Loan Agreement and the
other Loan Documents.  In the event  

-4-

--------------------------------------------------------------------------------



that any Person, other than Agent or Lenders, will at any time exercises for any
reason (including, without limitation, by reason of any Specified Default, any
other present or future Event of Default, or otherwise) any of its rights or
remedies against any Obligor or any obligor providing credit support for any
Obligor’s obligations to such other Person, or against any Obligor’s or such
obligor’s properties or assets, such event will constitute an immediate Event of
Default hereunder and an Event of Default under the Loan Agreement and the other
Loan Documents (without any notice or grace or cure period).

SECTION 4.AMENDMENTS TO LOAN AGREEMENT 

In reliance upon the representations and warranties of Obligors set forth in
Section 5 below and subject to the conditions to effectiveness set forth in
Section 6 below, the Loan Agreement is hereby amended as follows:

4.1.The defined term “Outside Date” set forth in Section 1.1 of the Loan
Agreement is hereby amended and restated in its entirety, as follows: 

Outside Date: March 31, 2020.

4.2.Section 1.1 of the Loan Agreement is hereby amended to delete the defined
terms “Acceptable Commitment Letter” and “Acceptable Draft Sale Documentation”
in their entirety. 

4.3.Section 1.1 of the Loan Agreement is hereby amended by adding the following
defined terms in their proper alphabetical order: 

Ninth Amendment Effective Date: January 10, 2020.

Purchase Documentation Mark-up: as defined in Section 10.1.19(b).

Revised Bid: as defined in Section 10.1.19(b).

Signed Purchase Documentation: as defined in Section 10.1.19(b).

 

4.4.Clause (v) of Section 10.1.19(b) of the Loan Agreement is hereby amended and
restated in its entirety as follows: 

(v)On or before January 31, 2020, the Obligors shall deliver to Agent (x) at
least one revised bid from a prospective purchaser providing for an Acceptable
Transaction, and which such revised bid shall otherwise be in form and substance
satisfactory to Agent (including, without limitation, with respect to the
identity of the prospective purchaser, purchase price, adjustments, holdbacks,
escrows, closing conditions and the closing date) (each such revised bid, a
“Revised Bid”) and (y) a substantive mark-up, containing comments submitted by
such prospective purchaser to draft purchase documentation, based on such
Revised Bid, which such purchase documentation, as revised by such mark-up,
provides for an Acceptable Transaction and which shall otherwise be in form and
substance satisfactory to Agent (including, without  

-5-

--------------------------------------------------------------------------------



limitation, with respect to the identity of the prospective purchaser, purchase
price, adjustments, holdbacks, escrows, closing conditions and the closing date)
(each such mark-up, a “Purchase Documentation Mark-up”);

 

4.5.Clause (vi) of Section 10.1.19(b) of the Loan Agreement is hereby amended
and restated in its entirety as follows: 

(vi)On or before March 1, 2020, the Obligors shall deliver to Agent copies of
fully executed and duly delivered purchase documentation, which such fully
executed and duly delivered purchase documentation provides for an Acceptable
Transaction and which shall otherwise be in form and substance satisfactory to
Agent (including, without limitation, with respect to the identity of the
prospective purchaser, purchase price, adjustments, holdbacks, escrows, closing
conditions and the closing date) (such documentation, the “Signed Purchase
Documentation”); and 

 

4.6.A new Clause (vii) is hereby added to Section 10.1.19(b) of the Loan
Agreement as follows: 

(vii)On or before March 31, 2020, Obligors shall have (x) consummated an
Acceptable Transaction pursuant to the Signed Purchase Documentation and (y)
caused the Full Payment of all of the Term Loan Obligations. 

 

4.7.Clause (ii) of Section 10.1.19(e) of the Loan Agreement is hereby amended
and restated in its entirety as follows: 

(ii)promptly (and in any event within two (2) Business Days) provide Agent and
its attorneys, representatives, consultants (including Agent Consultant), agents
and advisors with notice of (A) any written amendment, supplement, or other
modification of any kind to any confidentiality agreement, any indication of
interest, Acceptable Term Sheet, any Revised Bid, any Purchase Documentation
Mark-up, any Signed Purchase Documentation or any other documentation provided
to Agent in connection with a Specified Transaction or a Specified Unsecured
Prepetition Debt Satisfaction Event, (B) any notice of any kind, whether oral or
written, from any potential purchaser that such purchaser does not intend to
proceed with the Specified Transaction or any or all of the transactions set
forth in any indication of interest, Acceptable Term Sheet, any Revised Bid, any
Purchase Documentation Mark-up, any Signed Purchase Documentation or any other
documentation provided to Agent in connection with a Specified Transaction or a
Specified Unsecured Prepetition Debt Satisfaction Event, or to further negotiate
the same and (C) any knowledge of (x) any material change or development
relating to the Specified Covenants or a Specified Unsecured Prepetition Debt
Satisfaction Event, or (y) any material changes in the financial, collateral or
operational condition, businesses, assets, liabilities or prospects of any
Obligors or any of its Subsidiaries; 

 

4.8.Clause (iv) of Section 10.1.19(e) of the Loan Agreement is hereby amended
and restated in its entirety as follows: 

-6-

--------------------------------------------------------------------------------



(iv)continue to actively negotiate in good faith with all viable and active
potential purchasers, lenders or investors, as applicable that have provided any
significant indication of interest, Acceptable Term Sheet, Revised Bid, Purchase
Documentation Mark-up, Signed Purchase Documentation or any other documentation
provided to Agent in connection with a Specified Transaction or a Specified
Unsecured Prepetition Debt Satisfaction Event to Obligors or any of their
attorneys, advisors, consultants, directors, officers, executives or agents
(including the Investment Banker), and will promptly notify Agent if any such
negotiations cease or are suspended by Obligors or any such prospective
purchaser, lender or investor; 

 

SECTION 5.REPRESENTATIONS AND WARRANTIES 

Each Obligor hereby represents, warrants and covenants as follows:

5.1.Representations in the Loan Agreement and the Other Loan Documents.  Each of
the representations and warranties made by or on behalf of each Obligor to Agent
or any Lender in the Loan Agreement or any of the other Loan Documents was true
and correct when made, and is, except for the Specified Defaults, true and
correct on and as of the date of this Agreement with the same full force and
effect as if each of such representations and warranties had been made by each
Obligor on the date hereof and in this Agreement.   

5.2.Binding Effect of Documents.  This Agreement has been duly authorized,
executed and delivered to Agent and Lenders by each Obligor, is enforceable in
accordance with its terms and is in full force and effect. 

5.3.No Conflict.  The execution, delivery and performance of this Agreement by
each Obligor will not violate any requirement of law or contractual obligation
of any Obligor and will not result in, or require, the creation or imposition of
any Lien on any of their respective properties or revenues. 

SECTION 6.CONDITIONS TO EFFECTIVENESS OF CERTAIN PROVISIONS OF THIS AGREEMENT 

The terms and provisions of this Agreement will become effective as of January
10, 2020 (the “Ninth Amendment Effective Date”) upon the satisfaction of each of
the following conditions precedent:

(a)Agent shall have received this Agreement, duly authorized, executed and
delivered by each Obligor and each Lender; 

(b)Agent shall have received a certificate in form and substance satisfactory to
Agent, dated as of the Ninth Amendment Effective Date and executed by a duly
authorized officer of Company, (i) attaching a true and correct copy of an
amendment to the Term Loan Agreement and forbearance agreement conforming to
this Agreement, in form and substance satisfactory to Agent (the “Term Loan
Forbearance Agreement”) and (ii) certifying that such Term Loan Forbearance
Agreement is effective as of the Ninth Amendment Effective Date; 

-7-

--------------------------------------------------------------------------------



(c)Agent shall have received payment of all fees payable to Agent and Lenders
pursuant to Section 7.2 of this Agreement and all other fees, charges and
disbursements of Agent and its counsel required to be paid pursuant to the Loan
Agreement in connection with the preparation, execution and delivery of this
Agreement and all other instruments or documents provided for herein or
delivered or to be delivered hereunder or in connection herewith; 

(d)All proceedings taken in connection with the transactions contemplated by
this Agreement and all documents, instruments and other legal matters incident
thereto shall be satisfactory to Agent and its legal counsel; and 

(e)Except the Existing Defaults, no Default or Event of Default shall have
occurred and be continuing. 

SECTION 7.MISCELLANEOUS 

7.1.Continuing Effect of Loan Agreement.  Except as modified pursuant hereto, no
other changes or modifications to the Loan Agreement or any other Loan Document
are intended or implied by this Agreement and in all other respects the Loan
Agreement and the other Loan Documents hereby are ratified and reaffirmed by all
parties hereto as of the date hereof.  To the extent of any conflict between the
terms of this Agreement, the Loan Agreement and the other Loan Documents, the
terms of this Agreement will govern and control.  The Loan Agreement and this
Agreement will be read and construed as one agreement. 

7.2.Costs and Expenses.  In addition to, and without in any way limiting, the
obligations of Borrower set forth in Section 3.4 of the Loan Agreement, each
Obligor absolutely and unconditionally agrees to pay to Agent, promptly (and in
any event within 2 Business Days) upon request by Agent at any time, whether or
not all or any of the transactions contemplated by this Agreement are
consummated:  all fees, costs and expenses incurred by Agent and any of its
directors, officers, employees or agents (including, without limitation, fees,
costs and expenses incurred of any counsel, advisor or consultant to Agent),
regardless of whether Agent or any such other Person is a prevailing party, in
connection with (a) the preparation, negotiation, execution, delivery or
enforcement of this Agreement, the Loan Agreement, the other Loan Documents and
any agreements, documents or instruments contemplated hereby and thereby, and
(b) any investigation, litigation or proceeding related to this Agreement, the
Loan Agreement or any other Loan Document or any act, omission, event or
circumstance in any matter related to any of the foregoing. 

7.3.Further Assurances.  At Borrower’s expense, the parties hereto will execute
and deliver such additional documents and take such further action as may be
necessary or desirable to effectuate the provisions and purposes of this
Agreement. 

7.4.Successors and Assigns; No Third-Party Beneficiaries.  This Agreement will
be binding upon and inure to the benefit of each of the parties hereto and their
respective successors and assigns.  No Person other than the parties hereto and,
in the case of Sections 7.6 and 7.7 hereof, the Releasees, shall have any rights
hereunder or be entitled to rely on this Agreement and all third-party
beneficiary rights (other than the rights of the Releasees under Sections 7.6
and 7.7 hereof) are hereby expressly disclaimed. 

-8-

--------------------------------------------------------------------------------



7.5.Survival of Representations, Warranties and Covenants.  All representations,
warranties, covenants and releases of each Obligor made in this Agreement or any
other document furnished in connection with this Agreement will survive the
execution and delivery of this Agreement and the Forbearance Period, and no
investigation by Agent or any Lender, or any closing, will affect the
representations and warranties or the right of Agent and Lenders to rely upon
them. 

7.6.Release. 

(a)In consideration of the agreements of Agent and Lenders contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Borrower and each Obligor, on behalf of itself and its
successors and assigns, and its present and former members, managers,
shareholders, affiliates, subsidiaries, divisions, predecessors, directors,
officers, attorneys, employees, agents, legal representatives and other
representatives (Borrower, each Obligor  and all such other Persons being
hereinafter referred to collectively as the “Releasing Parties” and individually
as a “Releasing Party”), hereby absolutely, unconditionally and irrevocably
releases, remises and forever discharges Agent, each Lender, and each of their
respective successors and assigns, and their respective present and former
shareholders, members, managers, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents, legal
representatives and other representatives (Agent, Lenders and all such other
Persons being hereinafter referred to collectively as the “Releasees” and
individually as a “Releasee”), of and from any and all demands, actions, causes
of action, suits, damages and any and all other claims, counterclaims, defenses,
rights of set-off, demands and liabilities whatsoever (individually, a “Claim”
and collectively, “Claims”) of every kind and nature, known or unknown,
suspected or unsuspected, at law or in equity, which any Releasing Party or any
of its successors, assigns, or other legal representatives may now or hereafter
own, hold, have or claim to have against the Releasees or any of them for, upon,
or by reason of any circumstance, action, cause or thing whatsoever which arises
at any time on or prior to the date of this Agreement, including, without
limitation, for or on account of, or in relation to, or in any way in connection
with this Agreement, the Loan Agreement, any of the other Loan Documents or any
of the transactions hereunder or thereunder.  Releasing Parties hereby represent
to the Releasees that they have not assigned or transferred any interest in any
Claims against any Releasee prior to the date hereof. 

(b)Borrower and each Obligor understands, acknowledges and agrees that the
release set forth above may be pleaded as a full and complete defense to any
Claim and may be used as a basis for an injunction against any action, suit or
other proceeding which may be instituted, prosecuted or attempted in breach of
the provisions of such release. 

(c)Borrower and each Obligor agrees that no fact, event, circumstance, evidence
or transaction which could now be asserted or which may hereafter be discovered
will affect in any manner the final, absolute and unconditional nature of the
release set forth above. 

7.7.Covenant Not to Sue.  Each Releasing Party hereby absolutely,
unconditionally and irrevocably covenants and agrees with and in favor of each
Releasee that it will not sue (at law, in equity, in any regulatory proceeding
or otherwise) any Releasee on the basis of any Claim released, remised and
discharged by any Releasing Party pursuant to Section 7.6 above.  If any
Releasing Party violates the foregoing covenant, each Borrower, for itself and
its successors  

-9-

--------------------------------------------------------------------------------



and assigns, and its present and former members, managers, shareholders,
affiliates, subsidiaries, divisions, predecessors, directors, officers,
attorneys, employees, agents, legal representatives and other representatives,
agrees to pay, in addition to such other damages as any Releasee may sustain as
a result of such violation, all attorneys’ fees and costs incurred by any
Releasee as a result of such violation.

7.8.Severability.  Any provision of this Agreement held by a court of competent
jurisdiction to be invalid or unenforceable will not impair or invalidate the
remainder of this Agreement. 

7.9.Reviewed by Attorneys.  Each Obligor represents and warrants to Agent and
Lenders that it (a) understands fully the terms of this Agreement and the
consequences of the execution and delivery of this Agreement, (b) has been
afforded an opportunity to discuss this Agreement with, and have this Agreement
reviewed by, such attorneys and other persons as such Obligor may wish, and
(c) has entered into this Agreement and executed and delivered all documents in
connection herewith of its own free will and accord and without threat, duress
or other coercion of any kind by any Person.  The parties hereto acknowledge and
agree that neither this Agreement nor the other documents executed pursuant
hereto will be construed more favorably in favor of one than the other based
upon which party drafted the same, it being acknowledged that all parties hereto
contributed substantially to the negotiation and preparation of this Agreement
and the other documents executed pursuant hereto or in connection herewith. 

7.10.Disgorgement.  If Agent or any Lender is, for any reason, compelled by a
court or other tribunal of competent jurisdiction to surrender or disgorge any
payment, interest or other consideration described hereunder to any person
because the same is determined to be void or voidable as a preference,
fraudulent conveyance, impermissible set-off or for any other reason, such
indebtedness or part thereof intended to be satisfied by virtue of such payment,
interest or other consideration will be revived and continue as if such payment,
interest or other consideration had not been received by Agent or such Lender,
and Obligors will be liable to, and will indemnify, defend and hold Agent or
such Lender harmless for, the amount of such payment or interest surrendered or
disgorged.  The provisions of this Section will survive repayment of the
Obligations or any termination of the Loan Agreement or any other Loan
Document. 

7.11.Tolling of Statute of Limitations.  Each and every statute of limitations
or other applicable law, rule or regulation governing the time by which Agent
must commence legal proceedings or otherwise take any action against Borrower or
any Obligor with respect to any breach or default that exists on or prior to the
expiration or termination of the Forbearance Period and arises under or in
respect of the Loan Agreement or any other Loan Document shall be tolled during
the Forbearance Period.  Borrower and each Obligor agrees, to the fullest extent
permitted by law, not to include such period of time as a defense (whether
equitable or legal) to any legal proceeding or other action by Agent in the
exercise of its rights or remedies referred to in the immediately preceding
sentence. 

7.12.Relationship.  Each Obligor agrees that the relationship between Agent and
such Obligor and between each Lender and Obligor is that of creditor and debtor
and not that of partners or joint venturers.  This Agreement does not constitute
a partnership agreement, or any other association between Agent and any Obligor
or between any Lender and any Obligor.  Each Obligor  

-10-

--------------------------------------------------------------------------------



acknowledges that Agent and each Lender has acted at all times only as a
creditor to such Obligor within the normal and usual scope of the activities
normally undertaken by a creditor and in no event has Agent or any Lender
attempted to exercise any control over such Obligor or its business or affairs.
 Each Obligor further acknowledges that Agent and each Lender has not taken or
failed to take any action under or in connection with its respective rights
under the Loan Agreement or any of the other Loan Documents that in any way or
to any extent has interfered with or adversely affected such Obligor’s ownership
of Collateral.

7.13.Governing Law: Consent to Jurisdiction and Venue. EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED IN THE LOAN AGREEMENT AND ANY OF THE OTHER LOAN DOCUMENTS,
THIS AGREEMENT, THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER WILL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES (OTHER THAN SECTIONS 5-1401 AND
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).  EACH OBLIGOR HEREBY CONSENTS
AND AGREES THAT THE STATE OR FEDERAL COURTS LOCATED IN THE STATE, COUNTY AND
CITY OF NEW YORK WILL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY
CLAIMS OR DISPUTES BETWEEN OBLIGOR AND AGENT OR ANY LENDER PERTAINING TO THIS
AGREEMENT OR THE LOAN AGREEMENT OR THE OTHER LOAN DOCUMENTS OR TO ANY MATTER
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE LOAN AGREEMENT OR ANY OF THE
LOAN DOCUMENTS; AND FURTHER PROVIDED, THAT NOTHING IN THIS AGREEMENT WILL BE
DEEMED OR OPERATE TO PRECLUDE AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL
ACTION IN ANY OTHER JURISDICTION TO COLLECT THE OBLIGATIONS, TO REALIZE ON THE
COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT
OR OTHER COURT ORDER IN FAVOR OF AGENT.  EACH OBLIGOR EXPRESSLY SUBMITS AND
CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY
SUCH COURT, AND EACH OBLIGOR HEREBY WAIVES ANY OBJECTION WHICH IT MAY HAVE BASED
UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS AND
HEREBY CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY SUCH COURT.  EACH OBLIGOR HEREBY WAIVES PERSONAL SERVICE OF ANY
AND ALL PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF
SUCH PROCESS MAY BE MADE IN THE MANNER PROVIDED FOR NOTICES IN SECTION 14.3.1 OF
THE LOAN AGREEMENT. 

7.14.Waivers. 

(a)Mutual Waiver of Jury Trial.  THE PARTIES HERETO WAIVE ALL RIGHTS TO TRIAL BY
JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER
ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN AGENT OR ANY LENDER AND ANY
OBLIGOR ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS AGREEMENT OR  

-11-

--------------------------------------------------------------------------------



THE LOAN AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS RELATED
THERETO.

(b)Waivers by Obligors.  Obligors hereby waive any rights any Obligor may have
upon payment in full of the Obligations to require Agent to terminate its
security interest in the Collateral, other collateral or in any other property
of any Obligor until termination of the Loan Agreement in accordance with its
terms and the execution by each Obligor of an agreement releasing and
indemnifying, in the same manner as described in Section 7.6 of this Agreement,
the Releasees from all claims arising on or before the date of such termination.
 Obligors each acknowledge that the foregoing waiver is a material inducement to
Agent in entering this Agreement and that Agent is relying upon the foregoing
waiver in its future dealings with Obligors. 

7.15.Counterparts.  This Agreement may be executed and delivered via facsimile
or email (in .pdf format) transmission with the same force and effect as if an
original were executed and may be executed in any number of counterparts, but
all of such counterparts shall together constitute but one and the same
agreement. 

[signatures on following page]



-12-

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement is executed and delivered as of the day and
year first above written.

 

 

 

BORROWER AND GUARANTOR:

 

SCHOOL SPECIALTY, INC.

 

By:  /s/ Kevin L. Baehler   

Name:  Kevin L. Baehler

Title:  Executive Vice President and Chief Financial Officer

 

SUBSIDIARY BORROWERS AND

SUBSIDIARY GUARANTORS:

 

CLASSROOMDIRECT.COM, LLC, a Delaware limited

liability company

 

By:  /s/ Kevin L. Baehler   

Name:  Kevin L. Baehler

Title:  Assistant Secretary

 

SPORTIME, LLC, a Delaware limited liability company

 

 

By:  /s/ Kevin L. Baehler   

Name:  Kevin L. Baehler

Title:  Assistant Secretary

 

DELTA EDUCATION, LLC, a Delaware limited liability

Company

 

By:  /s/ Kevin L. Baehler   

Name:  Kevin L. Baehler

Title:  Assistant Secretary

--------------------------------------------------------------------------------

[Signature Page to Ninth Amendment to ABL]

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

PREMIER AGENDAS, LLC, a Delaware limited liability

Company

 

By:  /s/ Kevin L. Baehler   

Name: Kevin L. Baehler

Title:  Assistant Secretary

 

CHILDCRAFT EDUCATION, LLC, a Delaware limited

liability company

 

By:  /s/ Kevin L. Baehler   

Name:  Kevin L. Baehler

Title:  Assistant Secretary

 

BIRD-IN-HAND WOODWORKS, LLC, a Delaware

limited liability company

 

By:  /s/ Kevin L. Baehler   

Name:  Kevin L. Baehler

Title:    Assistant Secretary

 

CALIFONE INTERNATIONAL, LLC, a Delaware

limited liability company

 

By:  /s/ Kevin L. Baehler   

Name: Kevin L. Baehler

Title:  Assistant Secretary

 

SSI GUARDIAN, LLC, a Delaware limited liability

Company

 

By:  /s/ Kevin L. Baehler   

Name:  Kevin L. Baehler

Title:  Assistant Secretary

--------------------------------------------------------------------------------

[Signature Page to Ninth Amendment to ABL]

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTORS:

 

FREY SCIENTIFIC, LLC, a Delaware limited liability

Company

 

By:  /s/ Kevin L. Baehler   

Name:  Kevin L. Baehler

Title:  Assistant Secretary

 

SAX ARTS & CRAFTS, LLC, a Delaware limited

liability company

 

By:  /s/ Kevin L. Baehler   

Name:  Kevin L. Baehler

Title:  Assistant Secretary

--------------------------------------------------------------------------------

[Signature Page to Ninth Amendment to ABL]

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

AGENT:

 

BANK OF AMERICA, N.A.,

as Agent and as a Lender

 

By:  /s/ Brad Breidenbach   

Name:  Brad Breidenbach

Title:  Senior Vice President

 

 

LENDERS:

 

BANK OF MONTREAL,

as a Lender

 

By:  /s/ Steve Friedlander   

Name:  Steve Friedlander

Title:    Managing Director

--------------------------------------------------------------------------------

[Signature Page to Ninth Amendment to ABL]

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

EXHIBIT A

to

NINTH AMENDMENT TO LOAN AGREEMENT AND

FORBEARANCE AGREEMENT

 

Existing Defaults

 

An Event of Default under Section 11.1(f)(iii) of the Loan Agreement caused by:

 

1.An Event of Default under Section 11.1(c) of the Term Loan Agreement as a
result of Obligors’ failure to maintain a Net Senior Leverage Ratio (as defined
in the Term Loan Agreement) not greater than the ratio set forth in Section
10.3.2 of the Term Loan Agreement for the four (4) consecutive Fiscal Quarter
period ending September 28, 2019; and 

 

2.An Event of Default under Section 11.1(c) of the Term Loan Agreement as a
result of Obligors’ failure to maintain EBITDA (as defined in the Term Loan
Agreement) in an amount not less than the applicable amount set forth in Section
10.3.3 of the Term Loan Agreement for the four (4) consecutive Fiscal Quarter
period ending September 28, 2019. 

 

Anticipated Defaults

 

An Event of Default under Section 11.1(f)(iii) of the Loan Agreement caused by:

 

1.An Event of Default under Section 11.1(c) of the Term Loan Agreement as a
result of Obligors’ failure to maintain a Fixed Charge Coverage Ratio (as
defined in the Term Loan Agreement) not less than the ratio set forth in Section
10.3.1 of the Term Loan Agreement for the four (4) consecutive Fiscal Quarter
period ending December 28, 2019; and 

 

2.An Event of Default under Section 11.1(c) of the Loan Agreement as a result of
Obligors’ failure to maintain a Net Senior Leverage Ratio (as defined in the
Term Loan Agreement) not greater than the ratio set forth in Section 10.3.2 of
the Term Loan Agreement for the four (4) consecutive Fiscal Quarter period
ending December 28, 2019. 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------